[Cite as State v. Lee, 2018-Ohio-2252.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                          LAKE COUNTY, OHIO


STATE OF OHIO,                                     :      OPINION

                 Plaintiff-Appellee,               :
                                                          CASE NO. 2017-L-148
        - vs -                                     :

KY’SEAN C. LEE,                                    :

                 Defendant-Appellant.              :


Criminal Appeal from the Lake County Court of Common Pleas, Case No. 2017 CR
000475.

Judgment: Affirmed.


Charles E. Coulson, Lake County Prosecutor, and Jenny Azouri and Teri R. Daniel,
Assistant Prosecutors, Lake County Administration Building, 105 Main Street, P.O. Box
490, Painesville, OH 44077 (For Plaintiff-Appellee).

Rick L. Ferrara, 2077 East 4th Street, 2nd Floor, Cleveland, OH            44115 (For
Defendant-Appellant).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Ky’Sean C. Lee, appeals his conviction in the Lake County

Court of Common Pleas, following a jury trial in which he was found guilty of aggravated

burglary, aggravated robbery, and related offenses. The lead issue is whether the trial

court abused its discretion in denying defense counsel’s request to continue the trial.

For the reasons that follow, we affirm.
       {¶2}   On June 2, 2017, appellant was indicted, as pertinent here, for aggravated

burglary, a felony-one, with a firearm specification; aggravated robbery, a felony-one,

with a firearm specification; kidnapping, a felony-one, with a firearm specification;

intimidation of a victim, a felony-three; and resisting arrest, a misdemeanor-two.

Appellant pled not guilty.

       {¶3}   On June 26, 2017, the date set for trial, appellant’s counsel made an oral

request to continue the trial; however, appellant himself did not want a continuance and

refused to waive his speedy trial rights, which were due to expire in a few weeks. Thus,

the trial court denied the motion and the case proceeded to jury trial.

       {¶4}   Marshaun Ligon testified that on Saturday evening, April 15, 2017, he was

at his home in Painesville with appellant. Appellant told him he had a “lick,” meaning he

knew of a house he wanted to burglarize. He said the house was nearby and it would be

no problem because no one was home.              Ligon was reluctant, but appellant was

persistent, telling him they would be able to easily enter the house, steal what they

wanted, and leave. Ligon agreed.

       {¶5}   On Sunday morning, at about 3:00 a.m., Ligon and appellant walked to the

house appellant was talking about, which is on Jefferson Street. On the way, they saw

a friend of appellant’s who was walking the streets. That person walked with them to

the house, but did not participate. Upon arrival, appellant and Ligon kicked the side

door, but when they saw they were not going to be able to kick it open, appellant walked

to the front door and pushed the door open by ramming it with his shoulder.

       {¶6}   Appellant went in and Ligon followed. Ligon searched downstairs in the

living room and dining room, and appellant ran upstairs. Ligon was looking for drugs,

money, and anything else of value he could find, but did not find anything. He then


                                             2
decided to go upstairs and, as he walked up the stairs, he saw flashing police lights

outside. While on the stairs, he heard appellant saying, “where’s the money?” so he

knew someone else was in the house.

      {¶7}   Ligon walked to a bedroom doorway and saw appellant laying on top of a

girl on the bed holding a gun on her and asking her where was the money. Ligon said

he recognized the gun because it used to be his and he gave it to appellant in a trade

for another gun some months earlier.

      {¶8}   Nicole Boles testified that in the early morning hours of Easter Sunday,

April 16, 2017, she was sleeping in her bedroom on the second floor of her home when

she was awakened by a series of loud thuds. At the time she was alone because her

sister, who was living at the house with her, was not home. She got up and walked to

her sister’s bedroom, which is next to hers. The window in her sister’s bedroom was

slightly open and she could hear men talking outside. She also saw a man standing

outside near her house. She went to her room, called 911 on her cell phone, and told

the dispatcher that someone was trying to break into her home.

      {¶9}   The dispatcher told Nicole to stay on the phone with him until the police

arrived. While she was sitting on the bed talking to him, she saw a flashlight from a cell

phone in the dark coming up the stairs to the second floor and told the dispatcher they

were in the house.

      {¶10} A male, who Ms. Boles later learned was appellant, came into her

bedroom, rushed her onto the bed and got on top of her, putting a gun to the right side

of her head. She said that, although it was dark, she knew the man had a gun because

she could feel the cold steel against her head and she could “kind of see” the weapon in




                                            3
her “peripheral” vision. The man said, “where’s the money” several times and she told

him she did not have any money.

      {¶11} A second male, who Ms. Boles later learned was Marshaun Ligon, then

came to the door and told appellant the police were there. Appellant got off of Ms.

Boles and he and Ligon ran downstairs. She said she had not hung up the phone and

continued talking to the dispatcher.

      {¶12} Ligon testified that when they came downstairs, appellant fell over a coffee

table in the living room and he helped him get up. They went to the side door and saw

police outside. They then went to the back door and saw police everywhere. At that

time, appellant ran downstairs into the basement, still holding his gun.       About 20

seconds later, he came back up, but this time, he was no longer holding the gun. Ligon

identified in court the gun appellant had that night as the .357 magnum revolver he had

traded with him.

      {¶13} Ligon told appellant there was no way out and they had to let the girl go.

Appellant said he had a plan. He told Ligon “we’re gonna tell her to not tell the police

what we was doing.”

      {¶14} Ms. Boles testified that appellant and Ligon came back upstairs. Appellant

sat next to her on the bed and Ligon was standing nearby. Appellant told her she

needed to go downstairs and tell the police that everything was okay so they (the police)

would leave. However, Ms. Boles said he had just held a gun to her head so why would

she tell the police that everything was okay?

      {¶15} In order to leave the house, Ms. Boles finally agreed to do what appellant

asked her. She walked down the stairs and came to the front door. The police told her




                                            4
to come off the stairs and, as she did, they walked her to a nearby cruiser. Ms. Boles

said that once she was with the officers, she told them everything that had happened.

      {¶16} In a recording of the 911 call played for the jury, Ms. Boles can be heard

telling the dispatcher that someone is trying to break into her home; Ms. Boles

subsequently reported that they broke into the front door and are in the house. Later,

she can be heard telling someone she does not have any money. After the men left her

room, she can be heard telling the dispatcher they just ran down the stairs and the man

was black and has a gun. Later, a man can be heard arguing with Ms. Boles.

      {¶17} Ligon said the girl did not keep her promise because, after she left the

bedroom and went outside, the police did not leave.        He said the house was still

surrounded by police and they would not be able to leave without getting shot so he and

appellant decided to get some sleep. They returned to the girl’s room, took off their

shoes and some clothes, and laid down on the floor. Ligon identified a photograph of

black Nike tennis shoes, which he said were appellant’s.

      {¶18} Ligon said that all through the night, he heard officers repeatedly yelling

that they were the Painesville Police; that they should come out; and that no one would

get hurt. However, Ligon said he thought if they went out they would get arrested or

shot so they stayed in the house and fell asleep.

      {¶19} Sergeant Mark Wagner of the Painesville Police Department said that he

and several other officers responded to the scene. Sgt. Wagner had his officers set up

a perimeter around the house and he went to the front door and started knocking. He

announced that they were the police and that anyone inside should come to the front

door. Shortly thereafter, Ms. Boles came to the door. She said there were two men in

the house and one has a gun.


                                            5
      {¶20} Sgt. Wagner and other officers continued calling out into the house using

a loudspeaker. When the suspects would not come out or acknowledge the officers’

presence, he realized they had a “barricaded gunmen” situation so he had dispatch

contact the SWAT team to ask them to respond.

      {¶21} At around 5:00 a.m., Lieutenant Michael DeCaro, a SWAT officer with the

Lake County Sheriff’s Office, arrived with other members of his team. SWAT officers

using the loudspeaker continued trying to communicate with the men inside, but no one

responded.

      {¶22} After waiting outside for some four hours for the suspects to come out, at

about 9:00 a.m., the SWAT team entered the house through the side door and went into

the basement. While searching for suspects, Lt. DeCaro found a .357 handgun on the

floor. He unloaded it and found there were four live rounds and one spent round. He

then gave the ammunition and the handgun to one of the deputies who was stationed at

the side door for safekeeping while the team searched the rest of the house. The gun

was later test-fired at the Lake County Crime Laboratory and found to be operable.

      {¶23} Lt. DeCaro’s team searched the first floor of the house, but did not find

anyone. Before going upstairs, they announced themselves and told anyone upstairs to

show themselves, but there was no reply. They opened the door of Ms. Boles’ bedroom

and found Ligon laying on the floor and appellant under the bed. Both males were

handcuffed, walked out the front door, and turned over to Painesville Police officers.

      {¶24} Ms. Boles testified that while she was sitting in the police cruiser, two

other cruisers drove past her and she saw the two suspects who were in two separate

cars. She told the police they were the two men who broke into her house that night.




                                            6
       {¶25} Detective Jason Hughes of the Painesville Police Department testified that

at about 8:30 that morning, he was asked to meet with Ms. Boles to take a written

statement from her. He then drove her to her residence and searched inside. He asked

her if there was anything out of the ordinary. She showed him her coffee table and said

the men had broken it. Inside her bedroom, she pointed out a pair of Jordan tennis

shoes and a pair of Nike shoes on the floor, which she said were not there before the

break-in and she did not know how they got there.

       {¶26} Det. Hughes then searched the exterior of the residence. He said that on

the south side of the house, they located three shoe prints on the door itself, one

containing the word “Jordan,” which were apparently made when someone was trying to

kick the door open. He photographed the prints, made impressions of them, and lifted

them with tape. The two pairs of tennis shoes found in the house and the shoe print

impressions were turned over to the Crime Lab for identification.        The Nike shoes

contained appellant’s DNA and the Jordans contained Ligon’s DNA. The lab also found

the shoe prints taken from the side door matched both pairs of shoes.

       {¶27} After making arrangements with Ms. Boles’ sister, who was not home at

the time, Det. Hughes searched her room and found a .9mm gun in her dresser drawer

and, although he took it in evidence, it was found to be unrelated to the break-in.

       {¶28} Appellant did not testify or present any witnesses to testify on his behalf.

Thus, none of the state’s evidence was disputed.

       {¶29} The jury found appellant guilty of aggravated burglary, a felony-one, with a

firearm specification; aggravated robbery, a felony-one, with a firearm specification;

kidnapping, a felony-two (based on the jury finding that appellant released the victim in




                                            7
a safe place unharmed), with a firearm specification; intimidation, a felony-three; and

resisting arrest, a misdemeanor-two.

       {¶30} At sentencing, the court considered that appellant committed these

offenses while on bond on a felony case in Ashtabula County.            The court also

considered appellant’s extensive criminal record, although he was just 22 years old. He

was found delinquent seven times for a broad range of crimes, including unlawful

restraint, assault, theft, receiving stolen property, burglary, possession of dangerous

drugs, and 13 probation violations. As an adult, he was convicted five times for several

crimes, including attempted improper handling of a firearm in a motor vehicle,

possession of heroin and aggravated possession of drugs, falsification, and fleeing and

eluding, for which he was sentenced to prison.

       {¶31} Appellant asked the court to merge all firearm specifications as well as

aggravated burglary and aggravated robbery.         The court merged kidnapping and

aggravated robbery, but did not merge the burglary and robbery offenses or their

firearm specifications.   The court sentenced appellant to three years in prison for

aggravated burglary, three years for aggravated robbery, one year for intimidation, and

90 days for resisting arrest. The court ordered the sentences for aggravated burglary,

aggravated robbery, and intimidation to be served consecutively to each other and the

sentence for resisting arrest to be served concurrently to the others. The court also

sentenced appellant to three years each for the firearm specifications to aggravated

burglary and aggravated robbery, which sentences were to be served consecutively to

the other sentences, for a total of 13 years.

       {¶32} Appellant appeals his conviction, asserting four assignments of error. For

his first, he alleges:


                                                8
      {¶33} “The trial court erred in failing to grant the defense a continuance after the

state revealed, four days prior to trial, that the co-defendant would offer testimony

against appellant in exchange for a plea deal.”

      {¶34} This court, in State v. Moore, 11th Dist. Geauga No. 2014-G-3195, 2014-

Ohio-5183, stated:

       {¶35} The Ohio Supreme Court has held “[t]he grant or denial of a
             continuance is a matter which is entrusted to the broad, sound
             discretion of the trial judge. An appellate court must not reverse the
             denial of a continuance unless there has been an abuse of
             discretion.” State v. Unger, 67 Ohio St. 2d 65, 67 (1981). An abuse
             of discretion connotes the trial court’s “‘failure to exercise sound,
             reasonable, and legal decision-making.’” State v. Beechler, 2d Dist.
             Clark No. 09-CA-54, 2010-Ohio-1900, ¶62, quoting Black’s Law
             Dictionary 11 (8th Ed.2004). In considering whether a trial court
             abused its discretion when ruling on a motion for continuance, a
             reviewing court must weigh any potential prejudice to the defendant
             against the trial court’s “right to control its own docket and the
             public’s interest in the prompt and efficient dispatch of justice.”
             Unger, supra, at 67. Moore, supra, at ¶54.

      {¶36} Here, on the morning of trial, Monday, June 26, 2017, appellant’s counsel

orally moved for a continuance because, four days earlier, on Thursday, the prosecutor

told him that Ligon had entered a cooperation agreement and would be testifying at trial

and the state gave the defense a copy of Ligon’s statement. Counsel told the court he

needed additional time to “counter-research Ligon” and to rebut Ligon’s allegation that

appellant was the principal offender. The trial court denied the continuance for the

reasons discussed during the following exchange between the court and defense

counsel:

      {¶37} JUDGE LUCCI: Alright. The Court denied an oral motion by
            Defense counsel for a continuance of the jury trial in favor of the
            Defendant’s speedy trial rights, which were not waived. Speedy
            trial would run in a couple of weeks, two or three weeks. I’m not
            sure the exact date. This was the only date that I had available to
            put this. What further complicated it [is] there’s a co-defendant and


                                            9
        I had to set the co-defendant’s case on a different jury than this
        one. Marshaun Ligon was also set for a jury trial, and they could
        not be the same jury. And by law they go in 3 week segments.
        Therefore they’re gonna necessarily be separated anywhere by one
        to three weeks. And so the luck of the draw, this case was set
        here. Marshaun Ligon’s was set with another jury, and therefore
        this is the only date that I had available for it. And the request this
        morning for continuance was denied. * * *

{¶38} * * *

{¶39} JUDGE LUCCI: And so since * * * time was not waived, speedy
      trial controls everything. And waiver of speedy trial is between the
      Defendant and his attorney * * *. But as a further ground, the
      Defense who had been provided information and discovery on a
      timely basis, stated that the final disclosures were made on Friday.
      That disclosure was a cooperation agreement with the co-
      defendant. And that couldn’t have been accomplished any earlier
      than what it was. And therefore, the Court, having considered all of
      that, denied that. * * *

{¶40} * * *

{¶41} JUDGE LUCCI: [D]o you have anything else to put on other than
      what we’ve put on the record?

{¶42}   ROBERT FARINACCI [DEFENSE COUNSEL]: [O]n Friday with
        notice late Thursday we find out that Mr. Ligon is gonna testify.
        And certainly when a co-defendant is gonna take the stand in the
        trial of his other co-defendant and give testimony against that co-
        defendant, the defenses that are developed are likely to be
        significantly impacted, and in these circumstances they were
        significantly impacted. So, to go to trial this quick with this much
        evidence coming in, even as recently as Friday, prejudices my
        client for a fair trial.

{¶43}   JUDGE LUCCI: Well and you talked to your client in preparation
        for today, correct?

{¶44} [DEFENSE COUNSEL]: I have, Your Honor.

{¶45} JUDGE LUCCI: Alright. And you told him all that, right?

{¶46} [DEFENSE COUNSEL]: I have, Your Honor.

{¶47} JUDGE LUCCI: And nonetheless, he has not waived speedy trial.



                                      10
      {¶48} [DEFENSE COUNSEL]: He has not, Your Honor.

      {¶49} JUDGE LUCCI: His speedy trial rights are paramount. And so long
            as he knows that you’re telling him hey, you’re making me prepare
            on such short notice. I am not making you prepare on short notice.
            The State of Ohio is not making you prepare on short notice. It’s
            your [client] making you prepare on short notice, and that speedy
            trial matter is between you and your client. You know, you give me
            a hundred and fifty-day waiver, * * * then I’d give you more time.
            (Emphasis added.)

      {¶50} Later in the trial when appellant asked the court to discharge his attorney

as being ineffective, the trial court further explained the context in which defense

counsel made his request for a continuance, as follows:

      {¶51} And Mr. Farinacci has been performing competently. In fact, he
            has been performing in an amazing manner considering that the
            case was only indicted this month. * * * Less than 3 weeks ago.
            And it was Mr. Lee that forced Mr. Farinacci to go to trial here. Mr.
            Farinacci wanted a continuance. But Mr. Lee would not allow him
            to ask for a continuance, and stated he wanted his speedy trial
            rights enforced. So when it comes to - - and I asked him on the
            record did Mr. Farinacci tell you that he needed more time, and that
            I would give him more time. And all of that was talked about in
            court, and nonetheless, Mr. Lee wanted this case to go to trial now.
            And he got his trial now because I would have to discharge him in a
            couple of weeks for a violation of his speedy trial rights. So he
            walked into this with his eyes open. Now after the State presented
            all 9 of its witnesses, can’t say well alright. I don’t like the way the
            witness’ testimony came out and therefore I’m gonna try to obstruct
            things by * * * saying that I’m going to fire my attorney. (Emphasis
            added.)

      {¶52} Then, in addressing appellant, the trial court stated:

      {¶53} You know, you could have waived time. I believe I mentioned give
            me a hundred and fifty day waiver. That doesn’t mean your trial will
            take place in a hundred and fifty days, but you see that I’d have to
            let you go in a couple of weeks. * * * And * * * you forced the case *
            * * to go to trial. * * *

      {¶54} On appeal, appellant does not dispute the trial court’s findings that he

refused to agree to a continuance; that he refused to waive his speedy trial rights; and



                                           11
that he wanted to proceed to trial at that time.    Further, the trial court said he would

have granted a continuance but for appellant’s desire to go to trial that morning.

       {¶55} “Under the invited-error doctrine, ‘[a] party will not be permitted to take

advantage of an error which he himself invited or induced.’” State v. Bey, 85 Ohio St. 3d
487, 492-493 (1999), quoting Hal Artz Lincoln-Mercury, Inc. v. Ford Motor Co., 28 Ohio

St.3d 20 (1986), paragraph one of the syllabus. While appellant is correct in arguing on

appeal that a motion for continuance ordinarily tolls the speedy trial statute, in the

circumstances presented here, any error resulting from the trial court’s denial of the

continuance was induced or invited by appellant’s actions.       But for his insistence on

going to trial on the scheduled trial date and his refusal to agree to the continuance or to

sign a speedy trial waiver, there would have been no potential error. Accordingly, under

the invited-error doctrine, he cannot now take advantage of an error he invited or

induced.

       {¶56} In any event, although defense counsel argued below that appellant would

be prejudiced if the continuance was denied, counsel did not provide any specifics as to

how he would be prejudiced. Further, any error was harmless because the evidence of

appellant’s guilt was overwhelming. It was undisputed at trial that appellant tried to kick

in the side door; pushed in the front door with his shoulder; stormed into Ms. Boles’

bedroom; pushed her on her bed; got on top of her; and, while putting a gun to her

head, demanded money from her. Ms. Boles and Ligon corroborated each other’s

testimony. Thereafter, appellant was found by police hiding under the victim’s bed.

Moreover, the scientific evidence showed the shoe prints taken from the exterior of the

side door matched the shoes worn by appellant and Ligon that night.




                                            12
       {¶57} We therefore hold the trial court did not abuse its discretion in denying

counsel’s request for a continuance.

       {¶58} For his second assigned error, appellant contends:

       {¶59} “The state presented insufficient evidence of a three-year firearm

specification for aggravated burglary.”

       {¶60} An appellate court reviewing the sufficiency of the evidence examines the

evidence admitted at trial and determines whether, after viewing the evidence in a light

most favorable to the state, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St. 3d
259, 273 (1991). “On review for sufficiency, courts are to assess not whether the state’s

evidence is to be believed, but whether, if believed, the evidence against a defendant

would support a conviction.” State v. Thompkins, 78 Ohio St. 3d 380, 390 (1997) (Cook,

J., concurring). Whether the evidence is legally sufficient to sustain a verdict is a

question of law, which we review de novo. Id. at 386.

       {¶61} Appellant argues that the burglary ended upon entry into the home and

that to be convicted of the firearm specification to aggravated burglary, the state was

required to prove he used the gun to enter the home. He argues that since the state did

not prove this, the evidence was insufficient to support his conviction of the

specification.

       {¶62} However, the Supreme Court of Ohio rejected this argument in State v.

Powell, 59 Ohio St. 3d 62 (1991), in which the Court held: “The crime of aggravated

burglary continues so long as the defendant remains in the structure being burglarized

because the trespass of the defendant has not been completed.” Id. at paragraph one

of the syllabus. This court followed Powell in State v. Arnold, 11th Dist. Geauga No. 91-


                                           13
G-1671, 1993 WL 262589, *3 (Jun. 30, 1993). Accord State v. Pullens, 12th Dist.

Clermont No. CA2015-03-024, 2016-Ohio-260, ¶14, citing Powell (where defendant in

possession of gun entered home by stealth and, after initial entry, hit victim with his gun

and then held victim at gunpoint while co-defendant looked for items to steal, either

circumstance was sufficient to support firearm specification). Significantly, appellant

does not try to distinguish or even mention Powell.

       {¶63} Thus, it makes no difference that appellant did not use his gun to enter

Ms. Boles’ home.     While he was in the house, he used the gun that was in his

possession by holding it to the victim’s head while demanding money from her. Thus,

the state presented sufficient evidence to support his conviction of the firearm

specification to aggravated burglary.

       {¶64} For his third assignment of error, appellant alleges:

       {¶65} “The trial court erred in failing to merge the principal offenses of

aggravated robbery and aggravated burglary.”

       {¶66} R.C. 2941.25 reflects the General Assembly’s intent to prohibit or allow

multiple punishments for two or more offenses resulting from the same conduct. State v.

Washington, 137 Ohio St. 3d 427, 2013-Ohio-4982, ¶11. R.C. 2941.25 provides:

       {¶67}      (A) Where the same conduct by defendant can be construed to
                  constitute two or more allied offenses of similar import, the
                  indictment * * * may contain counts for all such offenses, but
                  the defendant may be convicted of only one.

       {¶68}      (B) Where the defendant’s conduct constitutes two or more
                  offenses of dissimilar import, or where his conduct results in
                  two or more offenses of the same or similar kind committed
                  separately or with a separate animus as to each, the indictment
                  * * * may contain counts for all such offenses, and the
                  defendant may be convicted of all of them.




                                            14
       {¶69} The Ohio Supreme Court, in State v. Johnson, 128 Ohio St. 3d 153, 2010-

Ohio-6314, held that “[u]nder R.C. 2941.25, the [trial] court must determine prior to

sentencing whether the offenses were committed by the same conduct.” Johnson at

¶47.

       {¶70} In Johnson, supra, the Court held that when determining whether multiple

offenses are allied offenses of similar import under R.C. 2941.25, “the conduct of the

accused must be considered.” Johnson at syllabus. Further, in making such

determination, “the question is whether it is possible to commit one offense and commit

the other with the same conduct * * *.” Id. at ¶48. “If the multiple offenses can be

committed by the same conduct, then the court must determine whether the offenses

were committed by the same conduct, i.e., ‘a single act, committed with a single state of

mind.’” Id. at ¶49. “If the answer to both questions is yes, then the offenses are allied

offenses of similar import and will be merged.” Id. at ¶50.

       {¶71} More recently, in State v. Ruff, 143 Ohio St. 3d 114, 2015-Ohio-995, the

Ohio Supreme Court reaffirmed its holding in Johnson that in determining the existence

of allied offenses, the emphasis is on the defendant’s conduct, rather than an abstract

comparison of the elements of the subject offenses. Ruff at ¶16, 26. However, the

Court in Ruff stated that the Johnson test is “incomplete because R.C. 2941.25(B)

provides that when a defendant’s conduct constitutes two or more offenses of dissimilar

import, the defendant may be convicted of all of the offenses.” Ruff at ¶16. The Court in

Ruff held: “In determining whether offenses are allied offenses of similar import within

the meaning of R.C. 2941.25, courts must evaluate three separate factors -- the

conduct, the animus, and the import.” Ruff at paragraph one of the syllabus. Further,

“[t]wo or more offenses of dissimilar import exist within the meaning of R.C. 2941.25(B)


                                            15
* * * if the harm that results from each offense is separate and identifiable.” Ruff at

paragraph two of the syllabus. The Court in Ruff explained:

       {¶72} A trial court and the reviewing court on appeal when considering
             whether there are allied offenses that merge into a single conviction
             under R.C. 2941.25(A) must first take into account the conduct of
             the defendant. In other words, how were the offenses committed? If
             any of the following is true, the offenses cannot merge and the
             defendant may be convicted and sentenced for multiple offenses:
             (1) the offenses are dissimilar in import or significance -- in other
             words, each offense caused separate, identifiable harm, (2) the
             offenses were committed separately, [or] (3) the offenses were
             committed with a separate animus or motivation. Ruff, supra, at
             ¶25.

       {¶73} Thus, Ruff reaffirmed the two elements in the merger analysis in Johnson

(whether the offenses were committed separately and whether they were committed

with a separate animus) and added a third element (whether the offenses were of

similar import).

       {¶74} We review the trial court’s merger ruling de novo. State v. Williams, 134
Ohio St. 3d 482, 2012-Ohio-5699, ¶28.

       {¶75} Here, the indictment charged appellant with aggravated burglary, in

violation of R.C. 2911.11(A)(2), in that, by force, he trespassed in an occupied structure

when another person is present with purpose to commit therein a criminal offense and

he had a firearm on or about his person.

       {¶76} The indictment also charged appellant with aggravated robbery, in

violation of R.C. 2911.01(A)(1), in that, while attempting or committing a theft offense,

he had a firearm on or about his person and brandished or used it. Appellant was found

guilty of both offenses as charged.

       {¶77} While aggravated burglary and aggravated robbery can be allied offenses

of similar import under Johnson and Ruff, we must consider these offenses in the


                                           16
context of appellant’s conduct to determine (1) if the offenses were dissimilar in import

or significance; (2) if the offenses were committed separately; or (3) if the offenses were

committed with a separate animus or motivation. If any of these three factors is true,

the offenses are not subject to merger pursuant to R.C. 2941.25. Ruff at ¶25.

       {¶78} Ohio courts, including this court, applying Johnson, “have repeatedly held

that aggravated burglary does not merge with aggravated robbery where they were

committed separately and/or with a separate animus.” State v. Armstead-Williams, 11th

Dist. Portage No. 2016-P-0007, 2017-Ohio-5643, ¶30.

       {¶79} The facts in Armstead-Williams are, analytically, quite similar to those at

issue here. In Armstead-Williams, Tyler, one of the victims, opened his door to two

gunmen who forced their way into his apartment. The victims inside were robbed of

money and pistol-whipped.      In holding that the resulting aggravated burglary and

aggravated robbery did not merge, this court, at ¶35, stated:

       {¶80} In reviewing appellant’s conduct in light of the elements of the
             charged offenses and Ruff, aggravated burglary and aggravated
             robbery did not merge because they were committed separately
             and were of dissimilar import. Under R.C. 2911.11(A)(1), the
             aggravated burglary was completed when appellant trespassed into
             Tyler’s apartment by force with purpose to commit theft (by
             demanding money) and threatened to harm him. Further, under
             R.C. 2911.01(A), the aggravated robbery was completed when, in
             committing the theft, appellant inflicted serious physical harm on
             Tyler by beating him in the head with his gun. Since the aggravated
             burglary was complete when appellant threatened to harm Tyler,
             appellant’s subsequent act of pistol-whipping him was unnecessary
             to complete aggravated burglary. Thus, aggravated robbery was
             committed separately. Moreover, aggravated robbery was of
             dissimilar import in that it caused separate, identifiable harm to
             Tyler. If a separate penalty could not be imposed for the
             aggravated robbery, that would mean that appellant would be free
             to inflict physical harm on Tyler without additional penalty.




                                            17
      {¶81} Here, the aggravated burglary and aggravated robbery were committed

separately. Pursuant to R.C. 2911.11(A)(2), the aggravated burglary was completed for

merger purposes when appellant forced his way into Ms. Boles’ front door when she

was present while he had a gun and the intent to commit a theft. Further, pursuant to

R.C. 2911.01(A)(1), the aggravated robbery was completed when appellant put a gun to

her head while demanding money from her. The use of the gun was not necessary to

complete aggravated burglary.

      {¶82} In addition, aggravated robbery was of dissimilar import because it caused

separate, identifiable harm to Ms. Boles.   The harm caused by appellant in committing

aggravated robbery was the psychological harm the victim suffered as a result of

appellant putting a gun to her head. She testified he thus basically threatened her life.

As this court stated in Armstead-Williams, if a separate penalty could not be imposed for

the aggravated robbery, that would mean that appellant was free to inflict this additional

harm on Ms. Boles without additional penalty.

      {¶83} Significantly, appellant does even mention Ruff or Armstead-Williams.

      {¶84} We therefore hold the trial court did not err in not merging aggravated

burglary and aggravated robbery.

      {¶85} For his fourth and last assigned error, appellant contends:

      {¶86} “The manifest weight of the evidence did not establish that appellant

brandished a gun during the burglary.”

      {¶87} In determining whether the judgment is against the manifest weight of the

evidence, the court, reviewing the entire record, weighs the evidence and all reasonable

inferences, and considers the credibility of the witnesses. Thompkins, supra, at 387.

The court determines whether, in resolving conflicts in the evidence and deciding


                                            18
witness credibility, the trier of fact clearly lost its way and created such a manifest

miscarriage of justice that the judgment must be reversed and a new trial ordered. Id.

The discretionary power to grant a new trial should be exercised only in the exceptional

case in which the evidence weighs heavily against the conviction. Id. Witness credibility

rests solely with the finder of fact, and an appellate court is not permitted to substitute

its judgment for that of the jury. State v. Awan, 22 Ohio St. 3d 120, 123 (1986).

       {¶88} Appellant argues his conviction for the two gun specifications was not

supported by the weight of the evidence because Ligon could not say where he kept the

other gun (which he received in the trade). However, appellant does not support this

argument by reference to the record. In any event, even if Ligon could not remember

this detail, the jury was not required to discount his testimony that appellant used a gun

to demand money from Ms. Boles, especially since she corroborated that testimony.

Further, Lt. DeCaro’s testimony that he found a .357 revolver in the basement

corroborated Ligon’s testimony that when appellant went in the basement, he was

holding his .357, but that when he came back upstairs, he did not have it.

       {¶89} Next, appellant argues that Ms. Boles’ testimony regarding his possession

of a gun was not trustworthy because she did not actually see it. However, she testified

she felt the coldness of the steel of the gun against her head while appellant was

demanding money from her. She also stated she could “kind of” see the gun in her

“peripheral” vision. She said the gun was “dark” in color with “a silverish tint.” Further,

Ligon corroborated Ms. Boles’ testimony about appellant having a gun because he said

that when he first came to her doorway, he saw appellant on top of her holding a gun,

which he recognized as the gun he had previously exchanged with appellant in a trade.

In addition, when the men ran down the stairs, Ms. Boles told the dispatcher that the


                                            19
robber was a black male with a gun. Moreover, when Ms. Boles initially refused to tell

the police that everything was okay, she asked appellant why would she help them

escape since he had just put a gun to her head and he did not deny doing that. In

finding appellant guilty, the jury obviously found both Ligon and Ms. Boles to be

credible, and in doing so, we cannot say the jury clearly lost its way and created such a

manifest miscarriage of justice that appellant is entitled to a new trial.

       {¶90} For the reasons stated in this opinion, the assignments of error are

overruled. It is the order and judgment of this court that the judgment of the Lake

County Court of Common Pleas is affirmed.



TIMOTHY P. CANNON, J., concurs,

COLLEEN MARY O’TOOLE, J., concurs in judgment only.




                                              20